Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 16, 2021                                                                                   Bridget M. McCormack,
                                                                                                               Chief Justice

  159450 (97)                                                                                              Brian K. Zahra
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
  LAW OFFICES OF JEFFREY SHERBOW, PC,                                                                 Megan K. Cavanagh
           Plaintiff-Appellee,                                                                        Elizabeth M. Welch,
                                                                                                                    Justices

  v                                                               SC: 159450
                                                                  COA: 338997
                                                                  Oakland CC: 2015-147488-CB
  FIEGER & FIEGER, PC, d/b/a FIEGER, FIEGER,
  KENNEY & HARRINGTON, PC,
             Defendant-Appellant.

  __________________________________________/

        On order of the Court, the motion for rehearing of the Court’s June 9, 2021
  opinion is considered, and it is DENIED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 16, 2021
         t0714
                                                                             Clerk